Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 5/25/2022. Claims 1- 21 have been examined in this application
Response to Amendment
2.	No amendments were filed in the response filed 5/25/2022.
Response to Arguments
3.	On page 7 of Remarks, Applicant argues the 101 rejection.  Examiner maintains the response as detailed on Section 4 of the response to arguments (pages 2-3 of the Non-Final Office Action dated 12/29/2021).  Specifically here, Examiner notes the Examiner was responding to arguments regarding the abstract idea not the significantly more (inventive concept) prong of the 2019 Revised Subject Matter Eligibility Guidance “2019 PEG” with includes the limitation of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). The Berkheimer Memo is not the standard for the enumerated groupings of abstract ideas of the 2019 PEG, therefore Applicant’s arguments are moot. 
3.	On pages 7-9 of Remarks, Applicant argues the 101 rejection.  In particular Applicant first argues it is unclear why the Examiner describes brick and mortar product sales and not coupon redemption (see Remarks page 8).  The Examiner as stated on page 3 of the Non-Final Office Action dated 12/29/2021 was responding to Applicant’s arguments regarding the limitations cannot be performed by a human.  Here the Examiner was providing an example of how these limitations could be performed by a human.  Further the Examiner did not only say these were only with respect to products but also coupons (cited herein: “Providing a coupon and making the coupon non redeemable before being purchased by a user could easily, reasonably, and practically be performed by a human operator. For example at a fair, festival, convention or a retail store a human operator (e.g. a merchant) could display any type of products (whether they be books, coupons, housewares, etc.) that the user could see or even touch or hold however the product is not redeemable (e.g. not able to be used by the user who can see, touch, or hold it) until it is purchased by the user from the merchant.”  Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
	Further with respect to the 101 rejection, Applicant argues on pages 8-9 of Remarks the cited prior art of Rajan. Here Applicant argues that in view of the cited prior art of Rajan in the brick and mortar example, the salesperson cannot know if a coupon is non-redeemable without access to a network.  The Examiner strongly disagrees for multiple reasons.  First just because the prior art might provide a way of making a coupon redeemable through use of a network this is not reflected nor argued by Applicant as in their claims or invention.  Just because one prior art shows a way a solution may be obtained that does not mean that’s the only way a solution may be obtained. Therefore such arguments are moot. 
	 Secondly, in the human operator example as discussed on page 3 of the Non-Final Office Action dated 12/29/2021 the coupon or other product is not redeemable until its purchased from the merchant (cited herein: “ Providing a coupon and making the coupon non-redeemable before being purchased by a user could easily, reasonably, and practically be performed by a human operator. For example at a fair, festival, convention or a retail store a human operator (e.g. a merchant) could display any type of products (whether they be books, coupons, housewares, etc.) that the user could see or even touch or hold however the product is not redeemable (e.g. not able to be used by the user who can see, touch, or hold it) until it is purchased by the user from the merchant.” )  There is no need of a network rather just a user purchasing a coupon or product as described above from the merchant, then they are free to use and take away from the  fair, festival, convention or a retail store for later or future redemption. 
	Therefore Applicant’s respectfully disagrees with Applicant’s arguments that such limitations could not be performed by a human without a network. 
4.	On pages 9-10 of Remarks, Applicant argues the 112 first paragraph/a new matter rejection.  Here Applicant points to paragraphs 0034-0036 for support of the new negative limitation of “wherein said first information is not information indicative of a coupon.”  Again as discussed in the 112 first paragraph/a new matter rejection below these cited sections seem to conflict with the negative limitation of “wherein said first information is not information indicative of a coupon” since as cited by Applicant on remarks page 10 “ Processing may receive and process the data to determine the user was desirous of utilizing the deal of the day feature," reads as the information is indicative of coupon information not the negative limitation of “wherein said first information is not information indicative of a coupon.”  Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
5.	On pages 12-14 of Remarks, Applicant argues the 102 rejection with respect to the cited prior art of Rajan.  However, the Examiner maintains the response from the Non-Final Office Action dated 12/29/2021 on pages 3-5 that addresses Applicant’s arguments (that the coupon is displayed, and even if the coupon is not displayed which the Examiner does not contend as Rajan clearly teaches the user is posts a desired mobile coupon or a mobile coupon offered in trade (see Non-Final Office Action page 4 cited herein additionally below at the end of this section), some of the information of a coupon including for example 50 dollars off (redemption value) from Merchant ABC (supplier) coupon number 1234 ( coupon ID) would read on the generic coupon received as recited in claim 1 (cited herein below):. 
	“ 6. On remarks pages 8-9 Applicant argues the 102b rejection with respect to the
cited prior art of Rajan of claim 1. Applicant continues to argue limitations previously
addressed by the Examiner in the previous response to arguments. 
	The Examiner maintains the previous response (see Final Office Action dated
2/19/2021 pages 4-5 section 4).
	In particular, Rajan clearly teaches a coupon is displayed to a potential purchaser
see Rajan at paragraph 0071 (cited herein): " In addition, user interface 202 can include
icons (210, 212) facilitating redemption of mobile coupons and providing comments and
feedback to a coupon supplier, retail entity associated with a mobile coupon, or mobile
coupon distributor, or a combination thereof. Additional icons (214) can provide trading
functions. Such functions can enable a user to post (e.g., at a mobile user interface or
Internet web page) a desired mobile coupon (e.g., identified by supplier, redemption
value, coupon ID, and so on) and/or a mobile coupon offered in trade. The trading
functions can facilitate offering and accepting a trade, and swapping traded mobile
coupons among participating devices (200)." The argued "traded" mobile coupons is
after the offer is accepted for the displayed coupon. Therefore the Examiner respectfully
disagrees.
	With respect to Applicant's arguments on page 9 "the very section of Rajan
quoted by the Examiner, Rajan posts a coupon by posting information related to the
coupon and not the coupon itself. The coupons are not swapped until after the trade is
accepted." The Examiner strongly disagrees. Rajan clearly teaches "a user to post
(e.g., at a mobile user interface or Internet web page) a desired mobile coupon (e.g.,
identified by supplier, redemption value, coupon ID, and so on) and/or a mobile coupon
offered in trade." There is disclosure in Rajan in paragraph 0071 that Rajan only posts
information related to the coupon and not the coupon itself as argued by Applicant.
Further even if Rajan did somehow disclose this which the examiner does not contend based on the above, a display of all or some of the information of a coupon including for
example 50 dollars off (redemption value) from Merchant ABC (supplier) coupon
number 1234 ( coupon ID) would read on the generic coupon received as recited in
claim 1.
	Therefore the Examiner respectfully disagrees for multiple reasons as detailed
above.” 
	Therefore the Examiner respectfully disagrees. 
6.	On pages 13-15 of Remarks, Applicant argues the 103 rejection. In particular Applicant argues “ No reference discloses adding visual barcode information to credit card information (or how that could possibly be done).” The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees.  The combination of references is not recited nor required to teach this.  Rather as discussed on pages 16-17 of the Non-Final Office Action dated 12/29/2021, Rajan et al. teaches all of the claim limitations except the first information being for example credit card information or more specifically wherein said first information is not information indicative of a coupon. It is noted that the first information is treated to be credit, debit, or a pre-paid account information with respect to the prior art in view of the 112 first/a new matter rejection (see Non-Final Office Action dated 12/29/2021 pages 11-13). 
	However Mullen which is in the art of providing payment information and redemptions (see abstract) teaches the first information being for example credit card information or more specifically Wherein said first information is not information indicative of a coupon (see abstract and paragraphs 0010, 0089, and 0100, Examiner's note: providing payment information like credit cards during a transaction. Additionally see 112 a/1st rejection above regarding this new negative limitation).
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen with the motivation of providing credit card information to process a transaction (see Mullen abstract and paragraphs 0010, 0089, and 0100), when Rajan et al. is performing a transaction by providing multiple pieces of information (see Rajan et al. paragraph 0089) where coupons are known to be discounts off of total purchases (see Rajan et al. paragraph 0061 ).
	Therefore the Examiner respectfully disagrees with Applicant’s arguments as the references or combination of references are not relied upon to teach the argued element of “ No reference discloses adding visual barcode information to credit card information (or how that could possibly be done).”
	Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
7.	Applicant’s arguments on page 15 of remarks are acknowledged with respect to the dependent claims.  However, the arguments are moot in view of the Examiner’s response to the independent claims rejection as detailed above. 
8.	Applicant’s arguments on pages 15-16 of Remarks with respect to Official Notice are acknowledged.  However, without Applicant pointing to where the Applicant interpreted the Examiner to take Official Notice, the Examiner respectfully disagrees that the Examiner took Official Notice and finds the argument not persuasive. 
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	 Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite providing and redeeming a coupon for a user.
Providing and redeeming a coupon for a user is a commercial or legal interaction where the subject matter is advertising, marketing or sales activities or behaviors, which is a certain method of organizing human activity. Certain methods of organizing human activity are in the groupings of abstract ideas and hence the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the limitations are not indicative of integration into a practical application since the limitations merely recite:
(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
(a) by a processor/ by said processor/ said processor (see claims 1 and 2)
(b) on a payment card/ on said payment card/ by said payment card/ from said card/ from a payment card/ into said payment card/ on said card/of said card (see claims 1-3, 5-6, and 8)
(c) from a communications device (see claim 3)
(d) on a display of said card (see claim 4)
(e) to a payment terminal (see claim 3)
(f) to an external device/ to said external device (see claims 5 and 6)
(g) by a device (see claim 8)
(h) by a payment card reader (see claim 10)
(i) by a remote server/ a remote server (see claims 11 , 12, and 15)
(j) from a magnetic strip communications device on said payment card (see claim 13)
(k) from an IC chip on said payment card (see claim 14)
(I) a payment device comprising: a communications device and a device/ wherein said payment device is a payment card/ wherein said payment device is a mobile telephone/ wherein said communications device comprises an RF based communications device/ wherein said communications device comprises a dynamic magnetic-stripe communications device (see claims 15-19)
(m) payment device comprises a display (see claim 20)
And (n) from an RF-based communications device on said payment card (see claim 21)
 (2) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the electronic payment card computing environment (see claims 1-21).
And (3)  Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 1-21) 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered alone and in combination amount to no more than:
(1) Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d)). Specifically as recited in the claims
(a) receiving, processing, and storing data, (see claims 1-21 )(see July 2015 update: subject matter eligibility page 7 and 10, additionally see from page 10 Alice Corp., 134 S. Ct. at 2360. But see Example 4 (Al-4: global positioning system)
(b) Automating mental tasks (see claims 1-21) (see July 2015 update: subject matter eligibility page 7 and 11, additionally see from page 11 Benson, 409 U.S. at 65- 67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375.)
 (c) Receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-21) (see July 2015 update: subject matter eligibility page 7 and 11, additionally see from page 11 Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). But see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
(d) touch buttons (see claim 7) (see Mazzamuto et al. United States Patent Number: US 5,665,953 column 6 lines 18-20 "The user-input means 34 can include a keypad, touch sensitive buttons, or other user-input means well-known to the practitioners in the art.")
(e) magnetic stripe communications device on said payment card/ payment card reader (see claims 10 and 13) (see Bell US 6233104 column 1 lines 11-18 "It is often desirable to store information on a magnetic strip located on a plastic card or other device. For example, a magnetic strip; also known as a magnetic stripe, is typically located on the back of a credit card. The credit card is swiped through a card reader that reads information from the magnetic strip and processes the data from the magnetic strip through techniques well known in the art")
(f) IC chip on said payment card (see claim 14) (see (i) Sawaguchi US Patent
Number: US 6,931,538 column 1 lines 20-25"Conventionally, an electronic settling system in which predetermined electronic data, together with personal information, is stored on an IC card, credit card, debit card, super card, etc. and payment is performed by exchanging the electronic data has been known as a substitute for cash", (ii) Ho US 2007/0131780 paragraph 0007 "Nowadays, IC cards or so-called "smart card" are used in numerous applications such as payment at a point of sale (known as "bank cards"), public telephones, payment for parking, payment for roll tolls, mobile telephones (e.g., SIM cards), health services, public transportation, or electronic purse. Each of these applications is associated with a specific card: a bank card, a phone card, a parking card, a SIM card for GSM telephony, and so on, and (iii) Yamada et al. US 2009/0032584 paragraph 0003 "Conventionally, a following method is known for getting a discount at the time of payment by use of electronic coupons accumulated in an IC card. First, a terminal on which contents of an electronic coupon can be displayed is prepared, the contents are looked at by a cashier for confirmation, and discounting is executed. Second, a device by which a paper printed with discount contents of an electronic coupon is outputted is prepared, this paper is read by a cashier through a barcode reader of a POS (Point Of Sale) terminal, and discounting is executed. Third, a device for reading an electronic coupon is connected to a POS terminal to interlocking and discounting is executed")
(g) dynamic magnetic stripe communications device (see claim 19) (see Zellner et al. US 2006/0091223 paragraphs 0030- 0031 "FIGS. IA and 1B illustrate first and second faces of an electronic card, and FIG. IC is a block diagram of an electronic card, according to various embodiments of the present invention" and "As shown in FIG. 1B, the second face 1 00b includes a dynamic magnetic encoder 120 thereon. Dynamic magnetic encoders are well known to those having skill in the art, and may be used to provide variable magnetic stripe information that can emulate a conventional magnetic stripe of a conventional credit card.")
(h) RF- based communications device (see claims 18 and 21) (see Sperduti et al.
US 2005/0234778 paragraph 0004 "The use of radio frequency (RF) enabled payment devices are known. One example is the Speed pass TM key fob that is issued by the
ExxonMobil TM Corporation. The holder of a Speed pass TM key fob can pay for the purchase of gasoline at an ExxonMobil TM gas station by placing the Speed pass TM key fob in close proximity to a specified portion of the pumping station. Circuitry in the pumping station then extracts payment information from the Speedpass TM key fob and activates the pump for operation. The payment information is used to charge the purchase to the holder's account that is maintained with the ExxonMobil™ Corporation. Another example of a RF enabled payment device is a RF highway toll payment device, such as the Fastlane TM payment device issued by the Massachusetts Turnpike Authority (MTA) for use on toll roads associated with the MTA, or the EZPass™ payment device issued by the New York State Thruway Authority. With the highway toll payment device present in a vehicle, a user can pass through a toll booth without being required to stop or provide immediate payment in cash against a toll ticket. Each time a user passes through a toll booth, a RF reading device extracts user identification information from the highway toll payment device. This user identification information is used to charge an account maintained with the issuer for each toll incurred"). 
And (i) device includes a display (see claims 4 and 20) (see Vanska et al. US
2004/0010446 paragraph 0039 "FIG. 3 is a block diagram illustrating an exemplary mobile terminal in accordance with one embodiment of the present invention. As shown in FIG. 3, mobile terminal 30 includes a display 302, preferably one with a touch screen capability, as is well-known in the art. The display 302 preferably is also capable of presenting textual, graphical and/or image data, including presentation formats corresponding to the cards used to transmit user data (e.g., profile, calendar, intent, notes and location information) used for personalized messaging.")
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extra solution activity in the practical application step under the significantly more (inventive concept) step as detailed above. 
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As per Independent claims 8 and 15, Applicant adds the new negative limitation of “wherein said first information is not information indicative of a coupon.”  The Examiner looks to the specification for support of such a new negative limitation, and finds none.  Rather the specification specifically discloses that the information can be indicative of a coupon (see cited sections below): 
	Paragraph 0010- A cardholder may, for example, be a registered subscriber to a coupon scheme that may be offered by a coupon company. A cardholder, for example, may have agreed to allow a purchase price of a coupon generated by such a coupon promotion and distribution scheme to be automatically deducted (e.g., charged) from an account (e.g., a debit or credit account) that may be associated with the cardholder's card.
	Paragraph 0019- A cardholder's card, for example, may be updated with information that a certain coupon has been redeemed or a partial redemption has occurred.

	Paragraph 0094- Accordingly, for example, each time a member utilizes card 500 to purchase goods from the merchant, the merchant's database may be updated with the member's information (e.g., social network group identification and total number of dollars spent) response, the merchant may, for example, modify the coupon offer to reflect the increasing patronage.

	Paragraph 0103- Registered persons may, for example, preauthorize coupon purchases against an account (e.g., a debit or credit account) that may be associated with a cardholder's card.

	Paragraph 0120- For example, a merchant's point-of-sale system may report to a card issuer that a purchase transaction has completed. An accumulated value of merchant sales tracked by a network entity (e.g., the card issuer) may exceed a threshold dollar amount of sales for that particular merchant. Accordingly, for example, a network entity (e.g., a coupon company) may be alerted to the threshold dollar amount and may generate one or more coupons (e.g., as in step 934) to those cardholders who, for example, contributed to the threshold dollar amount of sales for the participating merchant.

		
	Since it is unclear as to the metes and bounds of this limitation in the claim since the negative limitation seems to be in conflict with the specification, in the efforts of compact prosecution, the Examiner will interpret the first information to be credit, debit, or a pre-paid account information with respect to the prior art(see paragraphs 0040 and 0127 of the specification as filed).  
	Further claims 9-14 and 16-21 that depend from independent claims 8 and 15 respectively are rejected under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their dependency as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


15. 	Claims 1-7 are rejected under 35 U.S.C. 102(b) as being unpatentable over Rajan et al. (United States Patent Application Publication Number: US 2009/0076912). 
	As per claim 1, Rajan et al. teaches a method, comprising: (see paragraph 0009, note: method of managing coupons at a mobile device).
receiving a coupon by a processor on a payment card; (see paragraph 0010, note: the apparatus can comprise memory configured to store data pertinent to receiving, browsing or presenting of the mobile coupon at the apparatus and a processor configured to implement the receiving, browsing, or presenting of the mobile coupon).
storing said coupon into memory on said payment card; (see paragraph 0010, note: apparatus can comprise a memory to store data relating to the mobile coupon).
receiving, by said processor, a signal from a first button on said payment card, said signal indicative of a selection to purchase said received coupon; (see paragraphs 0044, 0071, and Figure 2.
Paragraph 0044, note: users can trade or share mobile coupons by way of such communication and in some aspects, the mobile coupons can be sold amongst users utilizing the mobile device; paragraph 0071, note: icon 214 for trading coupons; and Figure 2, note: trade icon 214)
And redeeming, by said payment card, said coupon (see paragraph 0089, note: redemption at a point of sale device for the coupon).
wherein said received coupon is non-redeemable prior to said receiving a signal (see Figure 10 (reference characters 1014, 1016, 1018) and paragraphs 0139 and 0140, note: that first the sharing, trading, selling, and exchanging of DMCs among users happens then the redemption of the coupons (DMCs) takes place).
As per claim 2, Rajan et al. teaches
wherein said processor is operable to receive a signal from a second button on said card to provide said redeeming (see Figure 2 and paragraph 0071.
Figure 2, note: redeem 210 displayed on the user interface; and paragraph 0071, note: icon 210 for facilitating the redemption of mobile coupons).
As per claim 3, Rajan et al. teaches
wherein said redeeming further comprises communicating information from a communications device on said card to a payment terminal (see paragraph 0089, note: the redemption module can provide a visual indication and/or auditory indication of a coupon on the output module, wherein such an indication can be utilized by a redemption entity to identify the coupon).
As per claim 4, Rajan et al. teaches
further comprising displaying said coupon on a display of said card (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon on the output module, wherein such an indication can be utilized by a redemption entity to identify the coupon).
As per claim 5, Rajan et al. teaches
wherein said redeeming further comprises communicating information associated with said coupon from said card to an external device (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
As per claim 6, Rajan et al. teaches
wherein said redeeming further comprises communicating first information, associated with said coupon, to an external device (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
 and communicating second information, associated with a payment card number of said card to said external device (see paragraph 0089, note: in addition the redemption module can provide user profile information (i.e. second information) to the redemption entity; and paragraph 0055, note: for instance a message can utilize information unique to the mobile device for example subscriber identity number and user profile information and encode the transmission based on such information).
As per claim 7, Rajan et al. teaches
wherein said button is a touch button (see paragraph 0068, note: touch screen).
Claim Rejections - 35 USC § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17. 	Claims 8-21 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Rajan et al. (United States Patent Application Publication Number:
US 2009/0076912) and further in view of Mullen et al. (United States Patent Application Publication Number: US 2009/0159700). 

As per claim 8, Rajan et al. teaches a method, comprising: (see paragraph 0009, note: method of managing coupons at a mobile device).
receiving data from a payment card that includes first information associated with a payment account (see paragraphs 0089 and 0055.
Paragraph 0089, note: in addition the redemption module can provide user profile information (i.e. first information associated with a payment account) to the redemption entity; and paragraph 0055, note: for instance a message can utilize information unique to the mobile device for example subscriber identity number (i.e. a payment account) and user profile information (i.e. a payment account) and encode the transmission based on such information).
and second information associated with a deal, (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
wherein said second information was provided in said data as a result of manual input provided into said payment card; (see Figure 2 and paragraph 0071.
Figure 2, note: redeem 210 displayed on the user interface; and paragraph 0071, note: icon 210 for facilitating the redemption of mobile coupons).
locating said deal from a plurality of deals; (see Figure 2 and paragraph 0069.
Figure 2, note: reference character 206 browse icon; and paragraph 0069, note: icon that can provide access to browsing features that organize, sort and search through mobile coupons stored at the mobile device as a function of characteristics of such coupons).
completing a purchase transaction based, at least in part, on said first information; (see paragraph 0089, note: the redemption entity can then access a user profile stored at the mobile device or maintained on a network database to identify mobile coupons associated with the user profile that are pertinent to a transaction, wherein such mobile coupons can be redeemed in conjunction with the transaction).
and completing, by a device, a deal redemption based, at least in part, on said second information (see paragraph 0089, note: providing coupon at point of sale).
Rajan et al. does not expressly teach the first information being for example credit card information or more specifically wherein said first information is not information indicative of a coupon. 
However Mullen which is in the art of providing payment information and redemptions (see abstract) teaches the first information being for example credit card information or more specifically Wherein said first information is not information indicative of a coupon (see abstract and paragraphs 0010, 0089, and 0100, Examiner’s note: providing payment information like credit cards during a transaction. Additionally see 112 a/1st rejection above regarding this new negative limitation). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen with the motivation of providing credit card information to process a transaction (see Mullen abstract and paragraphs 0010, 0089, and 0100), when Rajan et al. is performing a transaction by providing multiple pieces of information (see Rajan et al. paragraph 0089) where coupons are known to be discounts off of total purchases (see Rajan et al. paragraph 0061).
As per claim 9, Rajan et al. teaches
wherein said deal is a time-sensitive periodic deal (see paragraph 0043, note: coupon redemption times could be Monday through Friday (i.e. periodic) during retail store business hours (i.e. time-sensitive)).
As per claim 10, Rajan et al. teaches
wherein said data is received from a payment card reader (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. reads information from the mobile device (payment card reader)), to identify the coupon).
As per claim 11, Rajan et al. teaches 
wherein said data is received by a remote server (see paragraph 0039, note: a coupon server used for coupon redemption).
As per claim 12, Rajan et al. teaches
wherein said deal is located by second device is a remote server (see paragraph 0039, note: a coupon server used for coupon redemption).
As per claim 13, Rajan et al. teaches
further comprising provided said data from a bar code stripe communications device on said payment card (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. payment card reader), to identify the coupon).
Rajan et al. does not expressly reach providing data from a magnetic stripe communications device on said payment card.
However, Mullen et al. teaches providing data from a magnetic stripe communications device on said payment card (see paragraphs 0119, 0054, 0066, and 0112-0113.
Paragraph 0119, note: the promotional code may be entered into the card using buttons and may be communicated via a reader communications device (i.e. a dynamic magnetic stripe communications device comprising two magnetic emulators that simultaneously serially communicate different tracks of data to a magnetic stripe reader); paragraph 0054, note: card may include magnetic strip tracks and magnetic emulator sandwiched between the read-head detectors; paragraph 0066, note: a sticker and/or guide-structures, direct a user on how to position his/her card (or other device) for contactless transmission of data (i.e. a credit card data) to a read-head housing; and paragraphs 0112- 0113, note: graphical user interface may be on a mobile telephone wherein codes may be displayed as well as communicated via a reader communications device (i.e. RFID, magnetic emulator or encoder, and IC chip).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. in view of Mullen et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0119 and 0112-0113), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another (see Rajan et al. paragraph 0089 and paragraph 0041) are both known.
As per claim 14, Rajan et al. teaches
further comprising providing said data from an ASIC chip on said payment card (see paragraph 0048).
Rajan et al. does not expressly teach providing data from IC chip on said payment card.
However, Mullen et al. teaches providing data from IC chip on said payment card (see paragraph 0021, note: information indicative of the type of reward that is desired or the form of payment may be communicated via an IC chip, RFID antenna, and magnetic emulator or encoder).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. in view of Mullen et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0021), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating from information one device to another (see Rajan et al. paragraphs 0089 and 0041) are both known.
As per claim 15, Rajan et al. teaches a system comprising: (see paragraph 0049, note: system).
a payment device comprising: (see Figure 2).
a communications device for providing stored data that includes first information associated with a payment account (see paragraphs 0089 and 0055.
Paragraph 0089, note: in addition the redemption module can provide user profile information (i.e. first information associated with a payment account) to the redemption entity; and paragraph 0055, note: for instance a message can utilize information unique to the mobile device for example subscriber identity number (i.e. a payment account) and user profile information (i.e. a payment account) and encode the transmission based on such information).
and second information associated with a deal; (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
a device for receiving manual input, wherein said second information is operable to be provided in said data as a result of said manual input; (see Figure 2 and paragraph 0071.
Figure 2, note: redeem 210 displayed on the user interface; and paragraph 0071, note: icon 210 for facilitating the redemption of mobile coupons).
and a remote server for receiving said data and locating said deal from a plurality of deals, (see paragraph 0039, note: a coupon server used for coupon redemption).
wherein a purchase transaction is operable to be completed based, at least in part, on said first information (see paragraph 0089, note: the redemption entity can then access a user profile stored at the mobile device or maintained on a network database to identify mobile coupons associated with the user profile that are pertinent to a transaction, wherein such mobile coupons can be redeemed in conjunction with the transaction).
and a deal redemption is operable to be completed based, at least in part, on said second information (see paragraph 0089, note: providing coupon at point of sale).
Rajan et al. does not expressly teach the first information being for example credit card information or more specifically wherein said first information is not information indicative of a coupon. 
However Mullen which is in the art of providing payment information and redemptions (see abstract) teaches the first information being for example credit card information or more specifically Wherein said first information is not information indicative of a coupon (see abstract and paragraphs 0010, 0089, and 0100, Examiner’s note: providing payment information like credit cards during a transaction. Additionally see 112 a/1st rejection above regarding this new negative limitation). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen with the motivation of providing credit card information to process a transaction (see Mullen abstract and paragraphs 0010, 0089, and 0100), when Rajan et al. is performing a transaction by providing multiple pieces of information (see Rajan et al. paragraph 0089) where coupons are known to be discounts off of total purchases (see Rajan et al. paragraph 0061).
As per claim 16, Rajan et al. teaches 
wherein said payment device is a payment card (see Figure 2, note: payment device).
As per claim 17, Rajan et al. teaches 
wherein said payment device is a mobile telephonic phone (see paragraph 0049 and Figure 2, note: mobile phone).
As per claim 18, Rajan et al. teaches
wherein said communications device comprises a transmitter/antenna communications device and communicates information through the use of radio frequency (RF) (see paragraphs 0040, 0084, and 0085.
Paragraph 0040, note: radio frequency communication; paragraph 0084, note: antenna in conjunction with receiver and/or transmitter can receive the coupon utilizing a pull message or push message from the coupon generation/distribution component; and paragraph 0085, note: processor can analyze information received by antenna or a user input interface of the mobile device and/or generate information for transmission by a transmitter) .
Rajan et al. does not explicitly teach wherein said communications device comprises an RF-based communications device.
However, Mullen et al. teaches wherein said communications device comprises an RF-based communications device (see paragraph 0021, note: information indicative of the type of reward that is desired or the form of payment may be communicated via an IC chip, RFID antenna, and magnetic emulator or encoder).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. in view of Mullen et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0021), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another including radio frequency (see Rajan et al. paragraphs 0089 and 0041) are both known.
As per claim 19, Rajan et al. teaches
wherein said communications device comprises a bar code stripe communications device (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. payment card reader), to identify the coupon).
Rajan et al. does not expressly reach wherein said communications device comprises a dynamic magnetic stripe communications device.
However, Mullen et al. teaches wherein said communications device comprises a dynamic magnetic stripe communications device (see paragraphs 0119, 0054, 0066, 0074, and 0112-0113.
Paragraph 0119, note: the promotional code may be entered into the card using buttons and may be communicated via a reader communications device (i.e. a dynamic magnetic stripe communications device comprising two magnetic emulators that simultaneously serially communicate different tracks of data to a magnetic stripe reader); paragraph 0054, note: card may include magnetic strip tracks and magnetic emulator sandwiched between the read-head detectors paragraph 0066, note: a sticker and/or guide-structures, direct a user on how to position his/her card (or other device) for contactless transmission of data (i.e. a credit card data) to a read-head housing; paragraph 0074, note: dynamic magnetic information; paragraphs 0112- 0113, note: graphical user interface may be on a mobile telephone wherein codes may be displayed as well as communicated via a reader communications device (i.e. RFID, magnetic emulator or encoder, and IC chip)).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. in view of Mullen et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0119 and 0112-0113), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another (see Rajan et al. paragraph 0089 and paragraph 0041) are both known.
As per claim 20, Rajan et al. teaches
wherein said payment device further comprises a display (see paragraph 0049 and Figure 2, note: mobile phone with a display).
As per claim 21, Rajan et al. teaches 
further comprising providing said data from a transmitter/antenna communications device on said payment card and communicates information through the use of radio frequency(see paragraphs 0040, 0084, and 0085.
Paragraph 0040, note: radio frequency communication; paragraph 0084, note: antenna in conjunction with receiver and/or transmitter can receive the coupon utilizing a pull message or push message from the coupon generation/distribution component; and paragraph 0085, note: processor can analyze information received by antenna or a user input interface of the mobile device and/or generate information for transmission by a transmitter).
Rajan et al. does not explicitly teach an RF-based communications device on said payment card.
However, Mullen et al. teaches an RF-based communications device on said payment card (see paragraph 0021, note: information indicative of the type of reward that is desired or the form of payment may be communicated via an IC chip, RFID antenna, and magnetic emulator or encoder).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. in view of Mullen et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0021), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another including radio frequency (see Rajan et al. paragraphs 0089 and 0041) are both known.
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a. 	Hassell (United States Patent Application Publication Number: US
2001/0042010) teaches a method for a clippable coupon message and for tracking the usage of the clippable coupon (see abstract and Figure 7).
b. 	Giordano et al. (United States Patent Application Publication Number: US
2002/0152123) teaches systems and methods for monitoring customer behavior and providing secure electronic payment in exchange for goods and services (see abstract and Figure 15).
C. 	Rissanen (United States Patent Number: US 7,308.254) teaches an electronic couponing technique including transferring coupon information to a first mobile device as well as transferring coupons from the first mobile device to another terminal for redemption (see abstract and Figure 2).
d. 	Evans et al. (United States Patent Application Publication Number: US
2008/0133366) teaches a coupon distribution and redemption system wherein coupons are sent to mobile devices and users can select the appropriate coupons for redemption at a retail location (see abstract and Figure 3A).
e. 	Wane (United States Patent Application Publication Number: US 2009/0144164) teaches a system and method for the distribution, redemption, and processing of electronic coupons wherein a point of sale system communicates with an engine to verify the validity of the coupon and then a discount is applied to a transaction in accordance with the coupon value (see abstract and Figure 1).
f. 	Krutchik et al. (United States Patent Application Publication Number: US
2010/0312630) teaches a system and method for transmitting and redeeming electronic coupons through use of a mobile device (see abstract and Figure 5).
g.	Narayan et al. (United States Patent Application Publication Number: US 2002/0138348) teaches a system performing coupon trading operations such as selling, buying, or exchanging of coupons (see abstract and paragraph 0179) 
h.	Barrett et al. (United States Patent Application Publication Number: US 2001/0042051) teaches a personal wallet for transactions which include payment instrument information like credit card numbers and coupons (see paragraph 0025)
i.	Morgan et al. (United States Patent Application Publication Number: US 2011/0180598) teaches identifying and processing desired payment modes where the payment modes may include those in a virtual payment wallet which stores information related to debit card accounts, credit card accounts, and coupons (see paragraph 0059)
20.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621